                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN
                             MILWAUKEE DIVISION



 D’ANGELO THOMPSON,                       Case No. 11-cv-0055
 LATONYA CANNON,
 TYANN MCHENRY,

          Plaintiffs,

          v.

 AMERICAN CYANAMID CO., et al.,

          Defendants.



 DIJONAE TRAMMELL,                        Case No. 14-cv-1423

          Plaintiff,

          v.

 AMERICAN CYANAMID CO., et al.,

          Defendants.



                  REPLY IN SUPPORT OF DEFENDANTS’
      MOTION TO EXCLUDE THE TESTIMONY OF JAMES B. BESUNDER, D.O.




US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 1 of 9 Document 975
                                            INTRODUCTION

         Nothing in Plaintiffs’ opposition changes these fundamental facts regarding Dr.

Besunder’s opinion:

               •   He opines that every person who had the same childhood blood lead level (BLL)

                   has lost the same number of IQ points;

               •   He reaches this conclusion based on applying the average lower IQs reported in a

                   handful of population studies to all people—including Plaintiffs, thus assuming

                   with no scientific foundation that all Plaintiffs are average;

               •   He does not attempt to estimate the expected IQ of a given Plaintiff absent any

                   BLL;

               •   No other doctor or scientist endorses or adopts his method to diagnose individuals

                   with a loss of a certain number of IQ points; and

               •   Even Dr. Besunder does not use his methodology in his own clinical practice to

                   diagnose any individual with a loss of IQ (although he asserts that he “knows in

                   [his] mind” that an individual has lost IQ points, without ever “put[ing] that into

                   the medical record” or telling the parents). 1
         Although this kind of opinion is so fundamentally flawed that it should be excluded,

Plaintiffs argue that Dr. Besunder should be allowed to testify in this case because, after all, he

was permitted to testify in the prior Burton trial. But this Court’s decision to permit

Dr. Besunder to testify last time was based on an understanding that he would be taking the

“epidemiological research he relies on . . . to make individualized analyses tailored to each

child.” Burton v. American Cyanamid, No. 07-cv-0303 (E.D. Wis. 2019), ECF No. 1119 at 9.

As the record here makes clear, Dr. Besunder is not in fact doing that; he is not “tailoring” his

opinions regarding IQ loss at all. Defendants respectfully urge that the Court’s ruling for this

trial exclude this improper testimony.


1
    See Morris Decl. (ECF No. 897), Ex. A 22:11-22; 79:18-23; 80:22-81:4.
                                                      1
US 168057535
            Case 2:11-cv-00055-LA Filed 07/20/20 Page 2 of 9 Document 975
                                          ARGUMENT

I.      DR. BESUNDER’S METHODOLOGY IS UNRELIABLE

        Plaintiffs contend that Dr. Besunder’s approach to determine IQ loss is reliable because

the CDC “favorably” cites to the scientific literature upon which Dr. Besunder relies, and

Dr. Besunder “fully accounted for the effects of various life circumstances for these Plaintiffs,”

although such an analysis was not required. Opp. at 11-12. Plaintiffs miss the mark.

        The CDC paper Plaintiffs cite does not endorse Dr. Besunder’s use of average IQs

calculated from population studies to diagnose individual people. 2 In fact, the CDC paper notes

the differences in the way individuals may be impacted by exposure to lead: “The apparent

pattern of lead-associated neurodevelopmental deficits described above suggests, if anything, a

general dampening of intellectual functioning. This pattern is not uncommon in the general

population and can be ascribed to a number of environmental causes other than lead. It is likely

that lead, like other causes of brain injury, does not produce[] the same or similar impairments

in every affected child.” Opp., Fitzpatrick Decl. (ECF No. 941), Ex. G at 8 (emphases added).

Importantly, the paper confirms that despite an “inverse association between children’s BLL and

IQ[,] not all children with a given BLL should be considered at equivalent neurodevelopmental

risk. In other words, a[n elevated BLL] should be viewed as a risk factor for

neurodevelopmental problems, not a diagnosis.” Id. at 10 (emphasis added). So while the paper

cites to the studies used by Dr. Besunder, it does not ratify Dr. Besunder’s approach whatsoever.

        Dr. Besunder’s approach is actually the converse of the CDC paper: he assumes that lead

does produce the same impairment in every affected child and concludes that every child with

the same blood lead level experiences an identical IQ loss. As explained in Defendants’ Opening

Brief, the scientific literature observed an average lower IQ in a population of children as the




2
 As explained in Defendants’ Opening Brief, the literature upon which Dr. Besunder relies also
does not support or endorse his methodology of using average lower IQs observed as part of a
population study to diagnose individual people. MTE at 6-7.
                                                 2
US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 3 of 9 Document 975
children’s average blood lead level increased. 3 An average means that some children might have

experienced a lower IQ, some a higher IQ, or some exactly the average IQ. Notwithstanding,

Dr. Besunder opines that the individual Plaintiffs here automatically experienced an IQ loss and

quantified that loss based on the literature’s average results for the tested populations of children.

No other doctor has employed this methodology of using epidemiological research to diagnose

IQ loss in individuals. See Morris Decl., Ex. A 81:14-82:3; Ex. K 178:9-179:15.

        Plaintiffs contend that Defendants should be satisfied because “Dr. Besunder applied his

data conservatively [since] the average IQ decrements he assigns to Plaintiffs could have been

set higher.” Opp. at 12. But “the average IQ decrements” should not have been “assigned” at

all. 4 Indeed, Plaintiffs’ own experts do not accept Dr. Besunder’s approach. MTE at 7 (referring
to Drs. Trope and Lanphear). Dr. Trope’s testimony on this issue is clear:

               Q. And in terms of points of IQ, in these cases I don’t think I saw
               in your report anything along the lines of an opinion that an
               individual has lost X IQ points. Did you do that sort of analysis in
               these cases?

               A. No, because the -- the points of IQ in decrements are
               statistical based on the population of the studies, and it’s not really
               [ ] one particular individual in the clinical sample. So there’s no
               way for me to be -- to be really -- to talk about a drop in IQ
               quantitatively, especially since I don't have the IQ of the mothers.
               People are assuming all kind of things, but nobody has measured
               the IQ of the mothers, so I can’t really compare number to number.
Morris Decl., Ex. M 141:3-17 (emphasis added); see also id. Ex. F 210:24-211:6 (Dr. Lanphear’s

testimony).


3
 Contrary to Dr. Besunder’s characterization, the studies do not report an IQ “loss.” Defendants
use the term in their brief for consistency with Dr. Besunder’s opinion.
4
  Moreover, that Dr. Besunder’s estimates are supposedly conservative do not save his testimony
from exclusion. See R.F.M.A.S., Inc. v. So, 748 F. Supp. 2d 244, 275–76 (S.D.N.Y. 2010)
(“[T]he admissibility of Smith’s and Hansen’s testimony as to damages is not saved by . . . the
fact that their estimate of damages may actually understate the true extent of damage suffered by
plaintiff.”); Ayers v. Robinson, 887 F. Supp. 1049, 1060 (N.D. Ill. 1995) (“[A] conservative
opinion [ ] does not equate to a scientific one.”).
                                                  3
US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 4 of 9 Document 975
        Finally, Plaintiffs do not cite any support for their contention that Dr. Besunder “fully

accounted” for the Plaintiffs’ individual circumstances. Opp. at 11. Instead, Plaintiffs argue that

Dr. Besunder’s “detailed record review” is sufficient because he “considers whether there is a

reason why [] the literature should not apply here.” Opp. at 12. Plaintiffs’ argument highlights

the precise problem with Dr. Besunder’s approach—it is backwards. Dr. Besunder first assumes

Plaintiffs have an injury and then attempts to confirm his assumption by matching some risk

factors in the literature to Plaintiffs’ testing and/or background.

        Dr. Besunder’s approach is flawed, and he does not use a reliable methodology as

required by Daubert.

II.     DR. BESUNDER IS NOT QUALIFIED TO RENDER HIS OPINIONS

        “[O]ne does not necessarily become an expert on a topic simply by testifying about it in

court.” Shreve v. Sears, Roebuck & Co., 166 F. Supp. 2d 378, 394 (D. Md. 2001). While

Dr. Besunder has been permitted to testify in the past regarding whether lead exposure caused

neuropsychological and behavioral impairments and IQ “loss,” apart “from testifying as an

expert[], he has had no professional experience” on these issues in his day-to-day practice. Id.

Dr. Besunder opines that Plaintiffs have neuropsychological impairments as a result of lead

exposure, but he neither diagnoses brain injuries in his clinical practice nor is he “called upon

generally to determine the cause of neuropsychological or cognitive problems.” Morris Decl.,

Ex. A 57:9-12. Dr. Besunder opines that the Plaintiffs lost a number of IQ points, but such a

diagnosis is “not part of [his] clinical practice.” Id. Ex. A 80:19-21; see also 22:23-23:10.

Dr. Besunder opines that the Plaintiffs have behavioral issues as a result of lead, but Dr.

Besunder has testified that he is “not a behavioral pediatrician” or “a specialist in child

development and adolescent behavior.” Morris Decl., Ex. A 56:11-13; 57:2-4. As Defendants

discussed in their Opening Brief, Dr. Besunder’s experience is limited to treating children to

reduce elevated blood lead levels, MTE at 11, and thus his expert opinions should be similarly

limited.


                                                  4
US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 5 of 9 Document 975
        Plaintiffs argue that it is “irrelevant,” that Dr. Besunder “has not conducted any studies of

his own with respect to lead’s effects on IQ, cognition, or behavior” because “the law is clear

that experts are allowed to rely on the opinions of other experts in developing their own.” Opp.

at 9 (citations omitted). But that misses the point. Dr. Besunder is mis-applying studies and

contradicting other of Plaintiffs’ own experts. Thus, he does more than rely on Dr. Trope’s

opinions in formulating his own; he invades the field of neuropsychology. Dr. Besunder

admittedly does not have the professional qualifications to conduct an IQ test or any other

neuropsychological test to determine IQ. Morris Decl., Ex. A 56:19-20. Yet he seems to suggest

that the actual neuropsychological professional who has said it is improper to calculate lost IQ

points without, at a minimum, knowing the mother’s IQ (id. Ex. M 141:3-17), should be ignored.

Dr. Besunder’s approach is to simply take some studies, use the averages found in those studies,

and assume that all Plaintiffs are average. That may be good enough for Dr. Besunder, but it is

not good enough for Dr. Trope (the neuropsychologist), it is not good enough for Dr. Lanphear

(the medical researcher who does epidemiological studies), it is not good enough for other courts

that have found such an approach to be improper, it is not good enough to meet the requirements

of the Federal Rules of Evidence, and it should not be good enough here. See Morris Decl.,

Ex. M 141:3-17 (Dr. Trope’s testimony); id. Ex. F 210:24-211:6 (Dr. Lanphear’s testimony);

Palmer v. Ascaro, Inc., No. 03-CV-0498, 2007 WL 2298422, at *6 (N.D. Okla. Aug. 6, 2007)

(Morris Decl., Ex. Q) (“While published studies have associated IQ loss with reduced IQ on a

community level, these studies do not provide a reliable basis to diagnose individual children

with IQ loss . . . .”).

        Because Dr. Besunder’s expected testimony is not within the bounds of lead exposure

treatment, his testimony should be excluded.




                                                  5
US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 6 of 9 Document 975
                                           CONCLUSION

          The Court should exclude Dr. Besunder’s testimony. 5

Respectfully submitted this 20th day of July, 2020.

    /s/ Anthony S. Baish
    Daniel T. Flaherty                               Charles H. Moellenberg, Jr., Esq.
    Anthony S. Baish                                 Jones Day
    Godfrey & Kahn, S.C.                             500 Grant Street, Suite 5400
    833 East Michigan Street, Suite 1800             Pittsburgh, PA 15222
    Milwaukee, Wisconsin 53202-5615                  (412) 391-3939 (phone)
    Telephone: (414) 273-3500                        (412) 394-7959 (fax)
    dflaherty@gklaw.com                              chmoellenberg@jonesday.com
    abaish@gklaw.com
                                                     Jennifer B. Flannery, Esq.
    Bruce R. Kelly                                   Jones Day
    William H. Voth                                  1420 Peachtree Street, N.E., Suite 800
    Arnold & Porter Kaye Scholer LLP                 Atlanta, GA 30309-3053
    250 West 55th Street                             (404) 521- 3939 (phone)
    New York, New York 10019-9710                    (404) 581-8330 (fax)
    Telephone: (212) 836-8000                        jbflannery@jonesday.com
    bruce.kelly@arnoldporter.com
    william.voth@arnoldporter.com                    Jeffrey K. Spoerk, Esq. (1004505)
                                                     Quarles & Brady
    Jonathan L. Stern                                411 East Wisconsin Avenue, Suite 2400
    Arnold & Porter Kaye Scholer LLP                 Milwaukee, WI 53202
    601 Massachusetts Ave, NW                        (414) 277-5000 (phone)
    Washington, DC 20001                             (414) 271-3552 (fax)
    Telephone: (202) 942-5000                        Jeff.spoerk@quarles.com
    jonathan.stern@arnoldporter.com
                                                     Attorneys for Defendant The Sherwin-
    Sean Morris                                      Williams Company
    Arnold & Porter Kaye Scholer LLP
    777 South Figueroa Street
    Los Angeles, California 90017
    Telephone: (213) 243-4199
    sean.morris@arnoldporter.com

    Attorneys for Defendant Atlantic Richfield
    Company
5
 Defendants also request that the Court grant its motion for excess pages. ECF No. 892.
Plaintiffs did not oppose the motion. Due to an inadvertent formatting error at the time of
uploading to the ECF system, Defendants’ motion to exclude extended slightly over 12 pages.
Defendants apologize to the Court for the formatting mistake.
                                                 6
US 168057535
            Case 2:11-cv-00055-LA Filed 07/20/20 Page 7 of 9 Document 975
 Robert P. Alpert, Esq.                      Jonathan P. Harmon
 Jeffrey K. Douglass, Esq.                   Joy C. Fuhr
 Eric A. Larson, Esq.                        Christian E. Henneke
 Morris Manning & Martin, LLP                Eric S. Fleming
 1600 Atlanta Financial center               Sylvia Macon Kastens
 3343 Peachtree Road NE                      McGuireWoods LLP
 Atlanta, GA 30326                           Gateway Plaza
 (404) 233-7000 (phone)                      800 East Canal Street
 (404) 365 9532 (fax)                        Richmond, VA 23219-3916
 rpa@mmmlaw.com                              (804) 775-1000 (phone)
 jkd@mmmlaw.com                              (804) 775-1061 (fax)
 elarson@mmmlaw.com                          jharmon@mcguirewoods.com
                                             jfuhr@mcguirewoods.com
 Timothy A. Bascom, Esq.                     chenneke@mcguirewoods.com
 Bascom, Budish & Ceman, S.C.                efleming@mcguirewoods.com
 2600 North Mayfair Road, Suite 1140         skastens@mcguirewoods.com
 Wauwatosa, WI 53226
 Tel: (414) 774-8835                         Paul E. Benson (1001457)
 Fax: (414) 476-8545                         Lee M. Seese (1036636)
 tbascom@bbclaw.com                          Michael Best & Friedrich LLP
 tbascom@bbclaw.com                          790 N. Water Street, Suite 2500
                                             Milwaukee WI 53202
 Attorneys for Defendant Armstrong           (414) 271-6560 (phone)
 Containers, Inc.                            (414) 277-0656 (fax)
                                             pebenson@michaelbest.com
                                             lmseese@michaelbest.com

                                             Attorneys for Defendant E. I. du Pont de
                                             Nemours and Company




                                         7
US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 8 of 9 Document 975
                                CERTIFICATE OF SERVICE

          I hereby certify that on July 20, 2020, I electronically filed the REPLY IN SUPPORT

 OF DEFENDANTS’ MOTION TO EXCLUDE THE TESTIMONY OF JAMES B.

 BESUNDER, D.O. using the ECF system, which will send notification of such filing to all

 counsel of record who are registered with the Court’s electronic filing system.


                                             _/s/ Anthony S. Baish__________________
                                             Daniel T. Flaherty
                                             Anthony S. Baish
                                             GODFREY & KAHN, S.C.
                                             833 East Michigan Street, Suite 1800
                                             Milwaukee, Wisconsin 53202-5615
                                             Telephone: (414) 273-3500
                                             dflaherty@gklaw.com
                                             abaish@gklaw.com




                                                1
US 168057535
           Case 2:11-cv-00055-LA Filed 07/20/20 Page 9 of 9 Document 975
